Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 02-2376

                             MUSSA M. ALI,

                        Plaintiff, Appellant,

                                     v.

       UNIVERSITY OF MASSACHUSETTS MEDICAL CENTER, ET AL.,

                       Defendants, Appellees.
                        ____________________

              DORCA I. GOMEZ, COMMISSIONER, ET AL.,

                               Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                                  Before

                      Boudin, Chief Judge,
               Lynch and Howard, Circuit Judges.


     Mussa M. Ali on brief pro se.
     Geoffrey B. McCullough, Associate             Counsel,        University   of
Massachusetts, on brief for appellees.


                          September 19, 2003
               Per Curiam.      Pro se plaintiff-appellant Mussa M. Ali

("Ali") appeals          the   grant   of      summary    judgment    in   favor   of

defendants-appellees, the University of Massachusetts Medical

Center (the "University") and seven of its employees.                      We review

the grant of summary judgment de novo, examining the record

independently and drawing any factual inferences in the light

most favorable to the non-movant. Gu v. Boston Police Dep't, 312

F.3d 6, 10 (1st Cir. 2002).                    After carefully reviewing the

parties' briefs and the record, we affirm the grant of summary

judgment substantially for the reasons stated in the district

court's September 23, 2002 memorandum and order. We add only the

following comments.

               With respect to Ali's claim under Title VI of the Civil

Rights Act of 1964, 42 U.S.C. § 2000d, we agree with Ali that

there    appear     to    be    genuine     factual       issues     regarding     the

University's purported denial of Ali's 1993 and 1994 applications

for admission to the University's medical school based on Ali's

residency status.          We agree with the district court, however,

that     the    University      articulated        another     legitimate,       non-

discriminatory reason for not admitting Ali to the medical school

during     those    years      (that      he    was      out-competed      by    other

applicants), and that Ali was not able to refute this other

explanation.




                                        -2-
               We also agree with the district court that Ali's

assertions of discrimination and unlawful action by various

University employees were either unsupported or insufficient to

withstand summary judgment.              We have repeatedly held that "a

summary    judgment       motion      cannot    be   defeated   by   conclusory

allegations,       harsh     invective,         empty    rhetoric,     strained

inferences, or unsupported conjecture."                  Collier v. City of

Chicopee, 158 F.3d 601, 604 (1st Cir. 1998).                     Although Ali

appears to truly believe that he was discriminated against by the

University and its employees, his perception is not evidence.

Pilgrim v. Trustees of Tufts College, 118 F.3d 864, 871 (1st Cir.

1997) (noting that a plaintiff's "[subjective] perception is not

evidence" of discriminatory intent, and, hence, "not enough to

withstand summary judgment").

               Ali's contention that the district court invaded the

province of the jury by deciding questions of intent and motive

has no merit.        "Even in cases where elusive concepts such as

motive    or     intent    are   at    issue,    summary   judgment    may   be

appropriate if the nonmoving party rests merely upon conclusory

allegations, improbable inferences, and unsupported speculation."

Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st

Cir. 1990).

               Ali also argues on appeal that he was prejudiced in the

presentation of his case because the district court failed to


                                        -3-
reduce to writing its order on his motion to compel discovery

from the defendants.   This argument is waived because Ali failed

to timely seek clarification of the challenged ruling.   Ali did

not seek any clarification or make any objection at the time that

the court ruled on his motion to compel.   Indeed, the first time

Ali requested clarification of the court's ruling was in a post-

judgment motion after he had lost his case.   See K-Mart Corp. v.

Oriental Plaza, Inc., 875 F.2d 907, 913 (1st Cir. 1989) (holding

that appellant waived argument by not making timely objection).

          Ali's claim of judicial bias is similarly waived.   Ali

did not make any claim of bias while his case was pending, or

even in his multiple motions for reconsideration.     It was not

until these post-judgment motions were denied that Ali filed two

motions seeking to have the district judge recused from the case.

A party may not wait to see what outcome he receives in a case

before asserting a claim of judicial bias.    Rodriguez-Hernandez

v. Miranda-Velez, 132 F.3d 848, 857 (1st Cir. 1998) (noting that

"[c]laims of judicial partiality must be raised at the earliest

moment that a litigant becomes cognizant of the purported bias").

Moreover, the record does not support Ali's claim of bias.

          Finally, with respect to Ali's motion to incorporate

documents, the documents which were presented to the district

court, and which form part of the record, have been considered.

To the extent Ali is attempting to submit documents which were


                               -4-
not, but could have been, presented to the district court, he has

waived his right to present the new evidence on appeal.   See In

re Colonial Mortgage Bankers Corp., 186 F.3d 46, 50 (1st Cir.

1999) (noting that new evidence proffered by appellant which

could have been, but was not, presented to trier of fact cannot

be considered on appeal).

          The judgment of the district court is affirmed.




                              -5-